            Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 1 of 25




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JALINSKI ADVISORY GROUP, INC.,                         Civil Action No. _______________

                               Plaintiff,
                 v.
                                                                    COMPLAINT
EDELMAN FINANCIAL SERVICES, LLC,
EDELMAN FINANCIAL ENGINES, L.P.,
EDELMAN FINANCIAL ENGINES, LLC,                             JURY TRIAL DEMANDED
FINANCIAL ENGINES ADVISORS L.L.C.,
HELLMAN & FRIEDMAN, LLC, and FREDRIC
MARK EDELMAN a/k/a RIC EDELMAN,

                                Defendants.


       Plaintiff Jalinski Advisory Group, Inc. (“JAG”), for its Complaint against defendants

Edelman Financial Services, LLC, Hellman & Friedman, LLC, Edelman Financial Engines L.P.,

Edelman Financial Engines LLC, Financial Engines Advisors L.L.C. and Fredric Mark Edelman

a/k/a Ric Edelman (“Ric Edelman”) allege as follows:

                             Nature of Action and Relief Sought

       1.       All of the claims herein arise out of and are based on defendants’ willful

infringement of JAG’s trademark rights, which they are well of aware of but choose to disregard.

       2.       JAG owns the registered trademarks “The Financial Quarterback” and “Financial

Quarterback” (collectively the “Financial Quarterback Trademark”) under which it (a) offers

financial advisory and investment management services, and (b) provides educational services in

the field of financial and wealth management (the “Educational Services”). JAG provides these

services through the following mediums, among others: (1) broadcasts via traditional “over-the

air” radio stations, online streaming and podcasts, and regularly scheduled, weekly radio


                                               1
            Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 2 of 25




programs hosted by radio personality and financial expert Josh Jalinski (“Jalinski”) (the “Radio

Programs”); (2) seminars and other educational services for clients and members of the public

concerning financial and wealth management; and (3) television, film and other broadcast and

public appearances by Jalinski as an educational and motivational speaker concerning financial

and wealth management. JAG additionally provides for the dissemination of news, information

and education regarding personal finance and wealth/investment management.

       3.       Defendants have used JAG’s Financial Quarterback Trademark in offering (a)

their own accounting, tax, business management, financial, financial management, financial

planning, and financial advisory services to their clients, industry professionals and potential

employees and (b) education to clients, industry professionals and potential employees through

broadcast appearances, seminars and online videos, blogs, bulletins, e-books and alerts, public

presentations to clients, and other public appearances, publications and presentations directed to

potential clients and the general public, all in violation of federal and state law.

       4.       Defendants’ unlawful conduct has caused and will continue to cause serious and

irreparable harm to JAG, by creating confusion in the minds of consumers as to a false

perception of an affiliation or association between defendants and JAG and/or a false perception

that JAG and/or the Radio Programs have sponsored, endorsed, or approved defendants’ services

and offerings. Defendants’ conduct is likely to dilute the distinctive and source-identifying

quality of JAG’s trademark and to damage, erode and diminish the economic value of JAG’s

trademark, which JAG alone has the right to commercially exploit.

       5.       JAG seeks injunctive and monetary relief against defendants’ acts of federal

trademark infringement, unfair competition, false designation of origin, and trademark dilution in

violation of the Lanham Act, 15 U.S.C. § 1051 et seq.; and related acts of trademark



                                                   2
            Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 3 of 25




infringement, unfair competition, and trademark dilution under New York law, including New

York General Business Law §§ 133 and 360-L.

                                           The Parties

       6.       Plaintiff JAG is a corporation organized and existing under the laws of the State

of New Jersey with a principal place of business at 1400 Hooper Avenue, Suite 210, Toms River,

New Jersey 08753. JAG has also maintained locations at 111 Broadway, New York, New York

10006 and at 3379 Route 206, South Bordentown, New Jersey 08505.

       7.       Defendant Edelman Financial Services, LLC (“EFS”), is a limited liability

company organized and existing under the laws of the State of Delaware, having a principal

address and place of business at 1050 Enterprise Way, Sunnyvale, California 94089.        During

relevant time periods, EFS was registered with the United States Securities Exchange

Commission (“SEC”) as an Investment Advisor Firm with its registered address at 4000 Legato

Road, Fairfax, Virginia 22033. Ric Edelman is the founder and Executive Chairman of EFS, and

during relevant time periods was registered with the SEC as an Investment Advisor

Representative of EFS.

       8.       Defendant Edelman Financial Engines, LP (“Engines LP”), is a limited

partnership organized and existing under the laws of the State of Delaware, having its principal

place of business at 1050 Enterprise Way, Sunnyvale, California 94089.

       9.       Defendant Edelman Financial Engines, LLC (“Engines LLC”), is a limited

liability company organized and existing under the laws of the State of Delaware, having a

principal address and place of business at 4000 Legato Road, Fairfax, Virginia 22033. Engines

LLC maintains offices at 340 Madison Avenue, 22 nd Floor, New York, New York 10173.

       10.      Defendant Financial Engines Advisors, LLC (“FEA”), is a limited liability



                                                3
          Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 4 of 25




company organized and existing under the laws of the State of Delaware, having a principal

place of business at 1050 Enterprise Way, Sunnyvale, CA 94089, and is and SEC-registered

Investment Advisor Firm. FEA also conducts business under the names Edelman Financial

Advisors and Financial Engines, and is affiliated with EFS. FEA is a wholly owned subsidiary

of Engines LLC and its ultimate parent company is Engines LP.

        11.     Defendant Hellman & Friedman, LLC (“Hellman”) is a limited liability company

organized and existing under the laws of the State of Delaware. Hellman maintains offices at

390 Park Avenue, 21st Floor, New York, NY 10022. Upon information and belief, Hellman is

the ultimate parent company EFS, Engines LP, Engines LLC and FEA.

        12.     Defendant Ric Edelman is an individual residing in Great Falls, Virginia.

        13.     Together, EFS, Engines LP, Engines LLC, FEA, Hellman, and Edelman are

referred to herein as the “Edelman Defendants” or “Defendants.”

                                       Jurisdiction and Venue

        14.     This Court has jurisdiction over plaintiff’s federal law claims under Section 30 of

the Lanham Act, 15 U.S.C. § 1221, Sections 2201 and 2202 of the Declaratory Judgments Act,

28 U.S.C. §§ 2201 and 2202; and 28 U.S.C. §§ 1331, 1338(a) and (b), and supplemental

jurisdiction over plaintiff’s state law claims under 28 U.S.C. 1367(a).

        15.     This Court has personal jurisdiction over each of defendants based upon their

contacts with this forum, including regularly and intentionally doing business here and/or

committing acts giving rise to this lawsuit here.

        16.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c),

in that a substantial part of the events giving rise to plaintiff’s claims occurred in this district, and

one or more of defendants maintains its offices in this district.



                                                    4
            Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 5 of 25




                                 Facts Common to All Claims

I.     Jalinski Advisory Group

       A.       JAG’s Brand and Services

       17.      Since early 2006, JAG has continuously provided financial advisory and

investment management services for its clients under the brand name “The Financial

Quarterback.”

       18.      Since at least 2009, Jalinski, in his capacity as JAG’s President and CEO, has

hosted the Radio Programs titled “The Financial Quarterback,” which provide listeners with

advice regarding personal finance and wealth/investment management and is broadcast in the

New York and New Jersey area on 710 AM WOR, 770 AM WABC and 1160 AM WOBM. The

Radio Programs are broadcast weekly in major markets throughout the United States and are

available nationally and internationally on www.iheartradio.com and the iHeartRadio app. More

recently, Jalinski has made numerous and frequent public appearances on broadcast and cable

television networks such as CNBC, in podcasts, and in seminars for actual and potential clients

of JAG.

       19.      JAG maintains offices in New Jersey and New York, and The Radio Show

originates in New York. JAG relies in part on The Radio Programs to advertise and promote the

financial and investment management services provided by JAG.

       B.       JAG’s Asserted Trademark Rights

       20.      JAG is the owner of United States Trademark Serial Number 86353875,

registered by the United States Patent and Trademark Office (“USPTO”) on April 21, 2015,

based on an application filed on July 31, 2014, for the word mark “The Financial Quarterback”

in international class 41 for educational and entertainment services; namely, conducting

seminars, making personal appearances, performing speaking engagements, radio and television

                                               5
          Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 6 of 25




appearances, and ongoing radio programs in the fields of business, finance, investment, money

management, and financial planning (the “Class 41 Trademark”).

       21.     JAG is the assignee and owner of United States Trademark Serial Number

77752160, registered by the USPTO on April 27, 2010, registration number 3782665, based on

an application filed on June 4, 2009, for the word mark “Financial Quarterback” in international

class 36 for financial planning and investment advisory services, financial planning for

retirement, and other such financial services (the “Class 36 Trademark”).            This class 36

trademark has been acknowledged as incontestable pursuant to Section 15 of the Trademark Act,

15 U.S.C. §1065. JAG is also the owner of United States Trademark Serial Number 86314778,

registered by the USPTO on November 28, 2017, registration number 5346562, based on an

application filed on June 19, 2014, for the word mark “The Financial Quarterback” in

international class 36 for financial planning and investment advisory services, financial planning

for retirement, and other such financial services (collectively, the “Class 36 Trademarks”).

       22.     JAG is the owner of United States Trademark Serial Number 86318879,

registered by the USPTO on November 28, 2017, registration number 5346563, based on an

application filed on June 24, 2014, for the word mark “The Financial Quarterback” in

international class 35 for connecting buyers and sellers of financial assets, business management

consulting (the “Class 35 Trademark”).

       23.     Finally, JAG is the owner of United States Trademark Serial Number 86318944,

registered by the USPTO on December 18, 2018, registration number 5633102, based on an

application filed on June 24, 2014, for the word mark “The Financial Quarterback” in

international class 9 for downloadable computer software and electronic newsletters,

publications and audio recordings in the field of financial analysis, and financial forecasting (the



                                                 6
          Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 7 of 25




“Class 9 Trademark”).

       24.       By virtue of using the “Financial Quarterback Trademark” in commerce since

2006, JAG has established and is the owner of common law trademark rights for the word mark

“The Financial Quarterback.” JAG has also established and now owns common law trademark

rights as a result of its use of the mark nationwide.

II.    Defendants’ Unauthorized Activities

       25.       Defendants are engaged in the business of rendering business management,

financial management, investment management, investment advisory, financial planning, and

financial advisory services to their clients in interstate commerce, including in the New York

area where Jalinski’s Radio Programs are regularly available to listeners via over-the-air

broadcast radio stations, internet streaming, and otherwise.

       26.       Defendants and, in particular, Ric Edelman, individually and in his capacities as

Executive Chairman and a registered representative of EFS and an officer and/or representative

of FEA, Engines LLC, and Engines LP, have unlawfully and repeatedly used the Financial

Quarterback Trademark, and confusingly similar phrases such as “Personal Finance

Quarterback” and “Personal Financial Quarterback” in offering financial and investment

advisory services to their clients, prospective clients, industry professionals and potential

employees on defendants’ web sites, in radio broadcasts, in promotional materials and

advertising, and in personal appearances and presentations to their actual and prospective clients,

industry professionals and potential employees. In addition, Edelman on behalf of the Edelman

Defendants has used the Financial Quarterback Trademark and confusingly similar phrases such

as “Personal Finance Quarterback” and “Personal Financial Quarterback” to recruit individual

investment advisors to join their nation-wide network of investment advisors and financial

professionals.

                                                  7
          Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 8 of 25




       27.     Upon information and belief, Hellman’s partners play an active role in managing

the Edelman Defendants under its control, including but not limited to EFS, Engines LP, Engines

LLC, and FEA.

       28.     Defendants have repeatedly used JAG’s Financial Quarterback Trademark and

confusingly similar phrases such as “Personal Finance Quarterback” and “Personal Financial

Quarterback” to characterize, identify, describe and market the aforesaid financial and

educational services, and to recruit individual investment advisors to join their nation-wide

network of investment advisors and financial professionals and perform the aforesaid financial

and educational services.

       29.     None of defendants is related to or affiliated with JAG in any way and none of

them have sought or received a license or authorization from JAG for any purpose whatsoever,

including the acts described herein.

       30.     Defendants’ infringement of JAG’s trademark unlawfully wrests from JAG

control over its reputation and, upon information and belief, is unjustly enriching defendants.

       31.     Defendants’ unauthorized acts as described herein have caused and will continue

to cause irreparable damage to JAG and its business and goodwill unless restrained by this Court.

       32.     Upon information and belief, and as evidenced by the facts and circumstances

alleged above, defendants have intentionally and willfully violated JAG’s trademarks.

                                     COUNT I
  Trademark Infringement under Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1))
                           (JAG’s Class 41 Trademark)

       33.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       34.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly



                                                 8
             Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 9 of 25




similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes knowing, deliberate and willful infringement of JAG’s Class 41 Trademark under

Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

       35.       Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to cause confusion, cause mistake, and/or deceive as to the affiliation, connection or

association between defendants and JAG, and/or as to JAG’s sponsorship or approval of

defendants’ goods, services and/or commercial activities.

       36.       Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       37.       As a result of defendants’ infringement, JAG is entitled to injunctive relief and is

also entitled to recover their profits, JAG’s non-duplicative actual damages, enhanced profits and

damages, and costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1114, 1116 and 1117.

                                    COUNT II
  Trademark Infringement under Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1))
                           (JAG’s Class 36 Trademarks)

       38.       JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       39.       Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes knowing, deliberate and willful infringement of JAG’s Class 36 Trademarks under

Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

       40.       Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to cause confusion, cause mistake and/or deceive as to the affiliation, connection or

                                                  9
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 10 of 25




association between defendants and JAG, and/or as to JAG’s sponsorship or approval of

defendants’ goods, services and/or commercial activities.

       41.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       42.     As a result of defendants’ infringement, JAG is entitled to injunctive relief and is

also entitled to recover their profits, JAG’s non-duplicative actual damages, enhanced profits and

damages, and costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1114, 1116 and 1117.

                                    COUNT III
  Trademark Infringement under Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1))
                           (JAG’s Class 35 Trademark)

       43.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       44.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes knowing, deliberate and willful infringement of JAG’s Class 35 Trademark under

Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

       45.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to cause confusion, cause mistake and/or deceive as to the affiliation, connection or

association between defendants and JAG, and/or as to JAG’s sponsorship or approval of

defendants’ goods, services and/or commercial activities.

       46.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       47.     As a result of defendants’ infringement, JAG is entitled to injunctive relief and is



                                                10
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 11 of 25




also entitled to recover their profits, JAG’s non-duplicative actual damages, enhanced profits and

damages, and costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1114, 1116 and 1117.

                                    COUNT IV
  Trademark Infringement under Section 32(1) of the Lanham Act (15 U.S.C. § 1114(1))
                           (JAG’s Class 9 Trademark)

       48.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       49.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes knowing, deliberate and willful infringement of JAG’s Class 9 Trademark under

Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).

       50.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to cause confusion, cause mistake and/or deceive as to the affiliation, connection or

association between defendants and JAG, and/or as to JAG’s sponsorship or approval of

defendants’ goods, services and/or commercial activities.

       51.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       52.     As a result of defendants’ infringement, JAG is entitled to injunctive relief and is

also entitled to recover their profits, JAG’s non-duplicative actual damages, enhanced profits and

damages, and costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1114, 1116 and 1117.

                                       COUNT V
  Unfair Competition and False Designation of Origin under Section 43(a) of the Lanham
                 Act (15 U.S.C. § 1125(a)) (JAG’s Class 41 Trademark)

       53.     JAG repeats and incorporates herein by reference each of the foregoing



                                                11
           Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 12 of 25




allegations.

       54.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes a false designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).

       55.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to cause confusion, cause mistake and/or deceive as to the affiliation, connection or

association between defendants and JAG, and/or as to JAG’s sponsorship or approval of

defendants’ goods, services and/or commercial activities.

       56.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

has caused, and unless enjoined, will continue to cause substantial and irreparable injury to JAG

for which JAG has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with the “Financial Quarterback

Trademark.”

       57.      Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       58.     As a result of defendants’ infringement, JAG is entitled to injunctive relief and is

also entitled to recover their profits, JAG’s non-duplicative actual damages, enhanced profits and

damages, and costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(a), 1116 and 1117.




                                                12
           Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 13 of 25




                                      COUNT VI
  Unfair Competition and False Designation of Origin under Section 43(a) of the Lanham
                Act (15 U.S.C. § 1125(a)) (JAG’s Class 36 Trademarks)

       59.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       60.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes a false designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).

       61.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to cause confusion, cause mistake and/or deceive as to the affiliation, connection or

association between defendants and JAG, and/or as to JAG’s sponsorship or approval of

defendants’ goods, services and/or commercial activities.

       62.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

has caused, and unless enjoined, will continue to cause substantial and irreparable injury to JAG

for which JAG has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with the “Financial Quarterback

Trademark.”

       63.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       64.     As a result of defendants’ infringement, JAG is entitled to injunctive relief and is

also entitled to recover their profits, JAG’s non-duplicative actual damages, enhanced profits and



                                                13
           Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 14 of 25




damages, and costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(a), 1116 and 1117.

                                      COUNT VII
  Unfair Competition and False Designation of Origin under Section 43(a) of the Lanham
                 Act (15 U.S.C. § 1125(a)) (JAG’s Class 35 Trademark)

       65.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       66.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes a false designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).

       67.     Defendants’ use of JAG’s “Financial Quarterback Trademark” is likely to cause

confusion, cause mistake and/or deceive as to the affiliation, connection or association between

defendants and JAG, and/or as to JAG’s sponsorship or approval of defendants’ goods, services

and/or commercial activities.

       68.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

has caused, and unless enjoined, will continue to cause substantial and irreparable injury to JAG

for which JAG has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with the “Financial Quarterback

Trademark.”

       69.      Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       70.     As a result of defendants’ infringement, JAG is entitled to injunctive relief and is

also entitled to recover defendants’ profits, JAG’s non-duplicative actual damages, enhanced



                                                14
           Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 15 of 25




profits and damages, and costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(a), 1116

and 1117.

                                      COUNT VIII
  Unfair Competition and False Designation of Origin under Section 43(a) of the Lanham
                  Act (15 U.S.C. § 1125(a)) (JAG’s Class 9 Trademark)

       71.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       72.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes a false designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).

       73.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to cause confusion, cause mistake and/or deceive as to the affiliation, connection or

association between defendants and JAG, and/or as to JAG’s sponsorship or approval of

defendants’ goods, services and/or commercial activities.

       74.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

has caused, and unless enjoined, will continue to cause substantial and irreparable injury to JAG

for which JAG has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with the “Financial Quarterback

Trademark.”

       75.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.



                                               15
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 16 of 25




       76.     As a result of defendants’ infringement, JAG is entitled to injunctive relief and is

also entitled to recover their profits, JAG’s non-duplicative actual damages, enhanced profits and

damages, and costs and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(a), 1116 and 1117.

                                     COUNT IX
     Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                            (JAG’s Class 41 Trademark)

       77.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       78.     As a result of JAG’s popular radio show, JAG’s “Financial Quarterback

Trademark” has gained distinctiveness and is entitled to protection against dilution by blurring or

tarnishment.

       79.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes dilution of JAG’s Class 41 Trademark under Section 43(c) of the Lanham Act, 15

U.S.C. § 1125(c).

       80.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to dilute the trademark at least by eroding the public’s identification of the trademark with

JAG and by lessening the capacity of the trademark to identify and distinguish JAG’s goods

and/or services.

       81.      Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       82.     As a result of defendants’ dilution of JAG’s “Financial Quarterback Trademark,”

JAG is entitled to injunctive relief and is also entitled to recover their profits, JAG’s non-



                                                16
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 17 of 25




duplicative actual damages, enhanced profits and damages, and costs and reasonable attorneys’

fees under 15 U.S.C. §§ 1125(c), 1116 and 1117.

                                      COUNT X
     Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                            (JAG’s Class 36 Trademarks)

       83.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       84.     As a result of JAG’s popular radio show, JAG’s “Financial Quarterback

Trademark” has gained distinctiveness and is entitled to protection against dilution by blurring or

tarnishment.

       85.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes dilution of JAG’s Class 36 Trademarks under Section 43(c) of the Lanham Act, 15

U.S.C. § 1125(c).

       86.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to dilute the trademark at least by eroding the public’s identification of the trademark with

JAG and by lessening the capacity of the trademark to identify and distinguish JAG’s goods

and/or services.

       87.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       88.     As a result of defendants’ dilution of JAG’s “Financial Quarterback Trademark,”

JAG is entitled to injunctive relief and is also entitled to recover their profits, JAG’s non-

duplicative actual damages, enhanced profits and damages, and costs and reasonable attorneys’



                                                17
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 18 of 25




fees under 15 U.S.C. §§ 1125(c), 1116 and 1117.

                                     COUNT XI
     Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                            (JAG’s Class 35 Trademark)

       89.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       90.     As a result of JAG’s popular radio show, JAG’s “Financial Quarterback

Trademark” has gained distinctiveness and is entitled to protection against dilution by blurring or

tarnishment.

       91.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes dilution of JAG’s Class 35 Trademark under Section 43(c) of the Lanham Act, 15

U.S.C. § 1125(c).

       92.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to dilute the trademark at least by eroding the public’s identification of the trademark with

JAG and by lessening the capacity of the trademark to identify and distinguish JAG’s goods

and/or services.

       93.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       94.     As a result of defendants’ dilution of JAG’s “Financial Quarterback Trademark,”

JAG is entitled to injunctive relief and is also entitled to recover their profits, JAG’s non-

duplicative actual damages, enhanced profits and damages, and costs and reasonable attorneys’

fees under 15 U.S.C. §§ 1125(c), 1116 and 1117.



                                                18
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 19 of 25




                                     COUNT XII
     Trademark Dilution under Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c))
                             (JAG’s Class 9 Trademark)

       95.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       96.     As a result of JAG’s popular radio show, JAG’s “Financial Quarterback

Trademark” has gained distinctiveness and is entitled to protection against dilution by blurring or

tarnishment.

       97.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes dilution of JAG’s Class 35 Trademark under Section 43(c) of the Lanham Act, 15

U.S.C. § 1125(c).

       98.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to dilute the trademark at least by eroding the public’s identification of the trademark with

JAG and by lessening the capacity of the trademark to identify and distinguish JAG’s goods

and/or services.

       99.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       100.    As a result of defendants’ dilution of JAG’s “Financial Quarterback Trademark,”

JAG is entitled to injunctive relief and is also entitled to recover their profits, JAG’s non-

duplicative actual damages, enhanced profits and damages, and costs and reasonable attorneys’

fees under 15 U.S.C. §§ 1125(c), 1116 and 1117.




                                                19
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 20 of 25




                                  COUNT XIII
               Common Law Trademark Infringement and Unfair Competition

       101.    JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       102.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes common law trademark infringement and unfair competition with JAG under the

common law of the State of New York.

       103.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to cause confusion, cause mistake and/or deceive as to the affiliation, connection or

association between defendants and JAG, and/or as to JAG’s sponsorship or approval of

defendants’ goods, services and/or commercial activities.

       104.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

has caused, and unless enjoined, will continue to cause substantial and irreparable injury to JAG

for which JAG has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with the “Financial Quarterback

Trademark.”

       105.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       106.    As a result of defendants’ conduct, JAG is entitled to injunctive relief and is also

entitled to recover their profits, JAG’s non-duplicative actual damages, punitive damages, and

costs and reasonable attorneys’ fees.


                                                20
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 21 of 25




                                      COUNT XIV
             Trademark Infringement under New York General Business Law § 133

       107.     JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       108.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes a violation of Section 133 of the New York General Business Law.

       109.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to cause confusion, cause mistake and/or deceive as to the affiliation, connection or

association between defendants and JAG, and/or as to JAG’s sponsorship or approval of

defendants’ goods, services and/or commercial activities.

       110.     Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

has caused, and unless enjoined, will continue to cause substantial and irreparable injury to JAG

for which JAG has no adequate remedy at law, including at least substantial and irreparable

injury to the goodwill and reputation for quality associated with the “Financial Quarterback

Trademark.”

       111.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       112.     As a result of defendants’ conduct, JAG is entitled to injunctive relief enjoining

defendants’ conduct described above.




                                                21
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 22 of 25




                                       COUNT XV
                   Dilution under New York General Business Law § 360-L

       113.    JAG repeats and incorporates herein by reference each of the foregoing

allegations.

       114.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback”

constitutes a violation of Section 360-L of the New York General Business Law.

       115.    Defendants’ use of JAG’s “Financial Quarterback Trademark” and confusingly

similar phrases such as “Personal Finance Quarterback” and “Personal Financial Quarterback” is

likely to dilute the trademark at least by eroding the public’s identification of the trademark with

JAG and by lessening the capacity of the and confusingly similar phrases such as “Personal

Finance Quarterback” and “Personal Financial Quarterback” trademark to identify and

distinguish JAG’s goods and/or services.

       116.    Defendants’ use of JAG’s “Financial Quarterback Trademark” has caused, and

unless enjoined, will continue to cause substantial and irreparable injury to JAG for which JAG

has no adequate remedy at law, including at least substantial and irreparable injury to the

goodwill and reputation for quality associated with the “Financial Quarterback Trademark.”

       117.     Defendants’ aforesaid conduct has been undertaken knowingly, willfully and in

bad faith.

       118.    As a result of defendants’ conduct, JAG is entitled to injunctive relief enjoining

defendants’ conduct described above.

                                           Jury Demand

       JAG demands a trial by jury.




                                                22
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 23 of 25




                                           Relief Sought

       WHEREFORE, Plaintiff respectfully prays for judgment against defendants as follows:

       1.      Judgment that defendants have:

            a. Willfully infringed JAG’s Class 41 Trademark, Class 36 Trademarks, Class 35

               Trademark and Class 9 Trademark in violation of § 1114 of Title 15 in the United

               States Code;

            b. Willfully engaged in unfair competition and/or used false designations of origin in

               violation of § 1125(a) of Title 15 in the United States Code;

            c. Willfully diluted JAG’s Class 41 Trademark, Class 36 Trademarks, Class 35

               Trademark and Class 9 Trademark in violation of § 1125(c) of Title 15 in the

               United States Code;

            d. Willfully infringed JAG’s “Financial Quarterback Trademark” and engaged in

               unfair competition in violation of the common law of New York;

            e. Willfully committed acts with the intent to deceive or mislead in violation of

               Section 133 of the New York General Business Law; and

            f. Willfully diluted JAG’s “Financial Quarterback Trademark” in violation of

               Section 360 of the New York General Business Law;

       2.      An injunction prohibiting each of defendants and their agents, employees,

servants, attorneys, successors and assigns, and all others in privity or acting in concert therewith

from continuing infringement, false designation of origin, unfair competition, and dilution of

JAG’s “Financial Quarterback Trademark,” including at least from selling, offering to sell,

distributing or advertising goods and/or services using JAG’s “Financial Quarterback

Trademark” or marks that are confusingly similar to the “Financial Quarterback Trademark;”



                                                 23
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 24 of 25




       3.      An injunction prohibiting each of defendants and their agents, employees,

servants, attorneys, successors and assigns, and all others in privity or acting in concert therewith

from using or maintaining any domain names, meta tags, or internet key words that contain

JAG’s “Financial Quarterback Trademark” or marks that are confusingly similar to the

“Financial Quarterback Trademark;”

       4.      An order directing the destruction of all advertising materials related to goods

and/or services marketed by defendants using the “Financial Quarterback Trademark,” or marks

that are confusingly similar to the “Financial Quarterback Trademark,” including on the Internet;

       5.      An order directing defendants to file with the Court and serve upon counsel for

JAG, within thirty (30) days after the entry of the permanent injunction requested in this

Complaint, a written report, sworn to under oath, setting forth in detail the manner and form in

which defendants have complied with the injunction;

       6.      An award of defendants’ non-duplicative profits, JAG’s actual damages,

enhanced profits and damages, treble damages, punitive damages, and costs and reasonable

attorneys’ fees for defendants’ trademark infringements and dilution, and acts of unfair

competition and unfair business practices;

       7.      A finding that this is an “exceptional case” pursuant to 15 U.S.C. §1117(a);

       8.      An award of pre-judgment and post-judgment interest on all sums awarded in the

Court’s judgment; and

       9.      Such other and further relief as this Court deems just and proper.




                                                 24
         Case 1:19-cv-06697-LAP Document 1 Filed 07/18/19 Page 25 of 25




Dated:   New York, New York             BARTON LLP
         July 18, 2019

                                        By:    /s/ Maurice N. Ross
                                              Maurice N. Ross

                                        711 Third Avenue, 14th Floor
                                        New York, NY 10017
                                        mross@bartonesq.com
                                        Tel.: (212) 687-6262
                                        Fax: (212) 687-3667

                                        Attorneys for Plaintiff
                                        Jalinski Advisory Group, Inc.




                                       25
